writ of mandamus compelling the district court to dismiss real party in
                   interest's complaint.
                               A writ of mandamus is available to compel the performance of
                   an act that the law requires as a duty resulting from an office, trust, or
                   station or to control an arbitrary or capricious exercise of discretion. NRS
                   34.160; Intl Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193,
                   197, 179 P.3d 556,558 (2008). Whether a petition for extraordinary relief
                   will be considered is solely within this court's discretion.   Smith v. Eighth

                   Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991). This
                   court may exercise its discretion to determine that the district court is
                   obligated to dismiss an action when there are no disputed factual issues
                   and a clear authority compels dismissal.      Smith v. Eighth Judicial Dist.
                   Court, 113 Nev. 1343, 1345, 950 P.2d 280, 281 (1997). Petitioners bear the
                   burden of establishing that relief is warranted.      Pan v. Eighth Judicial
                   Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                               Having considered the parties' arguments, we conclude that
                   our intervention is warranted, based on real party in interest's failure to
                   serve petitioners with process in accordance with the Nevada Rules of
                   Civil Procedure.' Although real party in interest argues that he properly
                   served his summons and amended complaint by mailing the documents to
                   petitioner Isidro Baca and petitioners' counsel, Nevada requires a


                          'Based on our conclusion that dismissal was warranted for failure to
                   serve process, we do not address petitioners' arguments concerning real
                   party in interest's failure to include a medical expert affidavit with his
                   complaint, which appears to include medical malpractice claims against
                   petitioners Karen Gedney, a physician, and Regional Medical Facility at
                   Northern Nevada Correctional Center, the hospital facility at which real
                   party in interest allegedly received the challenged treatment.


SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    zeT
                complaint and summons to be served by personal service, service left at
                the individual's dwelling or abode with a suitable person, or service to an
                agent authorized to receive service, while permitting service by mail for
                pleadings and other filings. Compare NRCP 4(d)(6) with 5(b). For a suit
                against a Nevada state agency or its subdivision, personal service must be
                made to the Attorney General or a designated person within the Office of
                the Attorney General and to the administrative head of that agency. NRS
                41.031(2); NRCP 4(d). Real party in interest has not argued or provided
                documentary support that proper service was attempted as to the Regional
                Medical Facility at Northern Nevada Correctional Center. Failure to
                properly serve process mandates dismissal, absent a showing of good
                cause. NRCP 4(i); Scrimer v. Eighth Judicial Dist. Court, 116 Nev. 507,
                512-13, 998 P.2d 1190, 1193 (2000). The district court's conclusion that
                petitioner's notice sufficed to satisfy the service requirement lacks support
                in the law. C.H.A. Venture v. G.C. Wallace Consulting Eng'rs, Inc., 106
                Nev. 381, 384, 794 P.2d 707, 709 (1990) ("[N]otice is not a substitute for
                service of process."). As real party in interest did not properly serve the
                summons and amended complaint within 120 days of filing the amended
                complaint and did not move for an enlargement of time to do so, the
                district court should have dismissed real party in interest's amended
                complaint without prejudice. NRCP 4(i). Accordingly, we
                            ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                district court to vacate its order denying petitioners' motion to dismiss in




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                  Ninth Judicial District Case No. 13-CV-0105-DC and grant petitioners'
                  motion to dismiss the action. 2




                                                                                                   , J.
                                                               Parraguirre


                                                                             AL-st Li-•-••••••••   ,   J
                                                               Saitta


                  cc: Hon. Nathan Tod Young, District Judge
                       Nathan L. Hastings, Deputy Attorney GenerallCarson City
                       Brian Stately
                       Douglas County Clerk




                        2 We   have considered real party in interest's other arguments and
                  conclude that they do not warrant denying this petition. We decline to
                  consider real party in interest's argument regarding res ipsa loquitor
                  because real party in interest did not make these allegations in his
                  amended complaint and failed to otherwise present this argument to the
                  district court before it entered the challenged order. See Old Aztec Mine,
                  Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981) ("A point not urged
                  in the trial court, unless it goes to the jurisdiction of that court, is deemed
                  to have been waived and will not be considered on appeal."). Further, we
                  consider real party in interest's "Rebuttal to Answer to Petition for Writ of
                  Mandamus" as a proposed reply and we direct the clerk of this court to file
                  the document. We conclude that real party in interest's arguments raised
                  in the reply do not warrant a different outcome.


SUPREME COURT
      OF
    NEVADA
                                                         4
(0) I 907A e7 9